Title: “A Virginian”: First Reply to Mr. Pym, 23 August 1765
From: Franklin, Benjamin
To: 


During 1765 and 1766 the English newspapers printed many letters and other contributed pieces on both sides of the controversies relating to the colonies. Unquestionably, one of the most important of the writers was Benjamin Franklin. Yet, because he, like most of the others, signed his pieces only with a pseudonym or not at all, the positive identification of his contributions presents great difficulties. The most thorough studies of the problem are found in two publications by Verner W. Crane: “Benjamin Franklin and the Stamp Act,” Proceedings of the Colonial Society of Massachusetts, new series, XXXII (Feb. 1934), 56–77; and Benjamin Franklin’s Letters to the Press 1758–1775 (Chapel Hill, [1950]). Crane definitely and satisfactorily identified a number of Franklin’s writings, and he reproduced their texts (or cited other accessible printings), either from the London originals or from reprints in colonial newspapers, in his Letters to the Press.
In these studies he also listed or mentioned other pieces that he believed Franklin may possibly have written but for which the evidence of authorship is not conclusive. The present editors have examined all these writings of 1765 and will do the same for later ones. Those which Crane has positively identified or which, for reasons such as literary style, method of treatment, or external evidence, appear to the editors to be at least probably written by Franklin will be printed in their proper chronological places with such explanatory notes of introduction as may be required. For Verner Crane’s significant and pioneering studies of a difficult problem the editors acknowledge their obvious obligation and their warm appreciation.
The letter reprinted here belongs in the category of pieces probably written by Franklin. It is the first of two signed “A Virginian” printed during the late summer of 1765 in the same newspaper to defend the people of Virginia from the angry charges of ingratitude and disloyalty that appeared in English papers after the news arrived of the resolves adopted by the House of Burgesses on May 30, 1765. The literary style of both letters is compatible with that of many others of Franklin’s writings. Furthermore, they are composed in cool and moderate terms; the author denies that the colonists are ungrateful and he explains why they felt that parliamentary taxation was a real grievance. All Franklin’s known public utterances during the Stamp Act controversy are composed in similar good temper and seek to bring about understanding and accommodation rather than to provoke further attacks and public debate. There is also some external evidence of Franklin’s authorship: when William Goddard was identifying and reprinting in his Pennsylvania Chronicle during the early months of 1767 a number of Franklin’s pieces in the English press, he cited (though he did not reprint) some letters as being by Franklin that had been “sign’d A Virginian, being in answer to some Reflections cast on that Colony and Maryland.” While neither of these two “Virginian” letters refers directly to Maryland, they fit Goddard’s description otherwise, and that editor appears to have been wholly accurate in his ascription to Franklin of the letters he did reprint. The fact that Charles Thomson’s letter of June 19, 1765, was printed, not only in the London Chronicle, but also in Lloyd’s Evening Post, Aug. 19–21, 1765, the same issue that carried the letter to which the present piece was a reply, suggests that BF had direct contact with the Post. For these reasons the editors have concluded that Franklin was probably, though not certainly, the author of these two letters.
 
To the Editor of Lloyd’S Evening Post.
Sir,
Aug. 23, 1765.
Having lately seen in your paper a letter of Mr. Pym’s, relating to the Colonies, I beg leave to make a few remarks. I won’t pretend to say the Parliament have no right to lay taxes on the Colonies, because it is not clear to me that they have not; but I shall be glad to know, if the Parliament have a right to disannul Charters granted by the King, whether the people in America would not have been entitled to the rights and privileges of Englishmen, even without a Charter; and if so, can they be now said to enjoy the same freedom with those who reside in England? Have they the same security that their property will not be sported with, as the people in England have? These are secure in their property, because no tax can be laid on them but what is equally borne by those persons who impose it. Every Member of Parliament is affected by the taxes laid on the people here, but they bear no part of what are laid on the Colonies. I can’t suppose it will be answered, that the justice to be expected from the Parliament will be a sufficient security because, however great reason we have at present to depend upon their equity and moderation, no one can tell that this will always continue. And as in this instance the Colonies will not enjoy the same freedom, so, in another, they will be subject to a peculiar hardship; and that is, considering their great distance from home, it is highly probable that many taxes will be laid that are extremely grievous. It is very improbable that the Legislature can have such a knowledge of the different Colonies, but that this must happen. And this is confirmed by what has been talked of relating to another tax, in regard to which I may venture to say, if it should take place in the manner I have heard, it would be the most grievous and oppressive ever imposed by a Legislature; and yet I am far from thinking it would be done with any such intention.
But as Mr. Pym allows that the present dispute is not whether the late tax is a proper one, but whether the Parliament have a right to lay any at all, I am surprized he should mention the ingratitude of the Colonies, when that is out of the question. The Virginians, and I believe all the Colonists, have the most grateful sense of the assistance that has been granted them, and are as loyal subjects as any the King has. And yet, notwithstanding, if they think their rights are invaded, they are to be commended for their opposition, because they do no more than what every good Member in the British Parliament would do in the same circumstances. If they are wrong, they want only to be convinced of it, to make them acquiesce. However, I must agree with the Gentleman, that, if the Parliament here hath a right to tax the people in Ireland, they must, I think, have the same right with regard to America. I am, Sir, Your most humble Servant,
A Virginian.
